                                                                      rlWO
                                                     b.L\Qi3TRiCT COURI
                 IN THE UNITED STATES DISTRICT COURT PORAVAMNAH OIV.
                    THE SOUTHERN DISTRICT OP GEORGIA^,
                             SAVANNAH DIVISION                         I 3 PH 3* 58

ROY MUNN, Individually,

        Plaintiff,

V.

                                                    CASE NO. CV418-223
BRYTAN CORP., a domestic
corporation.

        Defendant.



                                     ORDER


        Before    the   Court    is    Plaintiff's      Notice   of    Voluntary

Dismissal With Prejudice. {Doc. 10.) Pursuant to Federal Rule

of Civil Procedure 41(a)(1)(A)(i), a plaintiff may dismiss an

action by filing "a notice of dismissal before the opposing

party    serves     either      an    answer   or   a   motion   for     summary

judgment." Because Defendant has filed neither an answer nor a

motion for summary judgment in this case, Plaintiff's request

is CTUiNTED and its claims against Defendant are DISMISSED WITH

PREJUDICE. Except as otherwise decided between the parties in

settlement, each party is to bear its own fees and costs. The

Clerk of Court is DIRECTED to close this case.

        SO ORDERED this   /jr day        of December 2018.



                                          WILLIAM T. MOORE, JFT.
                                          UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF GEORGIA
